[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: MOTION FOR JUDGMENT OF DISMISSAL
The motion for judgment of dismissal pursuant to § 231(e) of the Practice Book is denied. However, if the defendants fail to produce their federal income tax returns for the years 1987 through 1995 by August 15, 1997, the court will entertain a motion pursuant to § 231(d) for the entry of an order barring the plaintiffs from introducing at trial evidence relating to their earnings and loss of income.
THIM, JUDGE